Citation Nr: 1455123	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  14-24 094 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to June 1, 2009, for the grant of service connection for cold injury residuals, left lower and right lower extremities, to include a claim that a May 2001 rating decision, which denied service connection for cold injury residuals of the hands and feet, is not final due to clear and unmistakable error (CUE). 

2.  Entitlement to special monthly compensation (SMC) in excess of the rate granted under 38 U.S.C.A. § 1114(l) for loss of use of the feet based on the need for aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Carl B. Bedell, Attorney at Law




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1947 to September 1951, including service in Korea during the Korean War.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 2010 decision granted service connection for residuals of cold injuries, lower extremities, effective June 1, 2009.  That claim was Remanded by the Board in October 2013.  The appeal returns, together with appeal of a January 2014 rating decision which found that there was no CUE in December 1999 or May 2001 rating decisions which denied claims for service connection for cold injury residuals of the hands and feet, and denied a claim for an award of increased SMC based on the need for aid and attendance.  

In January 2104, the Veteran disagreed with each of the RO's three determinations in the January 2014 rating decision.  The May 2014 statement of the case (SOC) issued by the RO addressed only the claim that there was CUE in prior rating decisions as to the lower extremities, and did not address cold residuals of the hands.  However, the analysis of the finality of rating decisions prior to January 2010 regarding cold injuries to the feet applies equally to the decisions regarding cold injuries to the hands in the same decisions.  

The finding below, that the rating decisions prior to January 2010 with respect to cold weather injuries are not final, is favorable to the Veteran.  The finding that earlier decisions regarding cold weather injuries are not final under 38 C.F.R. § 3.156 cannot be limited to cold injuries to the feet in this case, since the additional evidence which requires consideration under 38 C.F.R. § 3.156(c) is equally applicable to claims for cold weather injuries of the hands and feet.  It would be adverse to the Veteran's interest to defer the favorable decision as to the effective date for the grant of service connection for cold injuries of the feet in order to first provide the Veteran an SOC which explains why application of the regulation at 38 C.F.R. § 3.156 requires dismissal of the CUE claim as to cold injuries of the hands.  The dismissal of the CUE claim as to denial of service connection for cold weather injuries of hands is not prejudicial, since the Board specifics that such dismissal is without prejudice.  

The Veteran testified before a Veterans Law Judge (VLJ) in July 2013.  The transcript of that hearing is associated with the Veteran's claims file.  The effective date claims addressed at that hearing were remanded.  The VLJ who conducted that hearing is no longer employed by the Board.  The Veteran was offered an opportunity to testify again, before another VLJ.  In September 2014, the Veteran declined the opportunity.  Appellate review may proceed.  


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection for residuals of a cold injury of the hands and feet on a form dated by the Veteran December 2, 1998; the date stamp showing the date of receipt of that claim by VA is not clearly legible.  

2.  In January 2010, the RO obtained additional service department records which had not been previously associated with the claims file which the RO found sufficient to corroborate the Veteran's contention that he was in combat in Korea in the Chosin Reservoir Campaign. 

3.  The Veteran's service-connected cold injury residuals of the lower extremities are considered a single disability for purposes of assignment of the rate of SMC.

4.  The Veteran is not entitled to an increased rate of SMC above the level currently assigned since the Veteran has only one service-connected disability for SMC purposes, even though that disability, if considered again, meets more than one of the alternative criteria for SMC.  


CONCLUSIONS OF LAW

1.  The rating decisions prepared in December 1999, August 1999, and May 2001 which denied service connection for cold injuries of the feet, and of the hands, are not final.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156(c) (2014). 

2.  The Veteran does not meet the criteria for basic eligibility for a rate of SMC above 38 U.S.C.A. § 1114(l) based on loss of use of the legs and the need for aid and attendance based on the same disability.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. § 3.350. 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an effective date prior to June 1, 2009 for a grant of service connection for cold injury residuals of the feet.  In particular, he contends that rating decisions prior to the June 1, 2009 claim for service connection for cold injury residuals of the feet are not final, because the initial denials of those claims were the product of CUE.

The basic facts are not in dispute:  In December 1998, the Veteran filled out an application for service connection for "frozen hands & feet, 1950 (circulatory problems)," among other claims.  The date of VA's receipt of the claim is somewhat illegible, although it appears that the claim may have been received by VA in early 1999, possibly in February.  When the claim was received, no VA claims folder was located for the Veteran.  

The Veteran submitted a certified discharge document, issued under paragraph 10258 of the Marine Corps Manual.  The document showed that the Veteran served in Korea during the Korean War.  His military occupational specialty was as a truck driver.  He was awarded the Korean Medal with three stars.  In addition, his unit was awarded two Presidential Unit Citations.  The Veteran did not receive an individual award denoting personal participation in combat.  

The record reflects that the claims folder put together for the 1998 claim was a "rebuild," the term used for VA purposes when all previous information submitted by the Veteran cannot be located, through no fault of the Veteran.

In support of the claim, the Veteran stated that he was exposed to extreme cold weather in North Korea, and now had foot and hand pain.  The Veteran stated that his private physician, Dr. T., told him that his poor circulation in his feet was due to his cold injuries during service.  With his statements, the Veteran submitted a newspaper article noting that VA had new guidelines for reviewing health conditions a Veteran thought might be related to exposure to the cold.

The Veteran's service treatment records were requested.  Personnel records consistent with the record previously submitted were received, but these records included no corroboration of the Veteran's contention that he participated in combat while in Korea.  

A rating decision prepared in December 1999 and issued in January 2000 (hereinafter, January 2000 rating decision) made no finding whether the Veteran served in combat or was entitled to consideration under adjudicative procedures applicable to a Veteran who participated in the Chosin Reservoir Campaign in North Korea.  See VA Adjudication Manual M21-1, Part VI, Subchapter V, ¶ 11.20(c), "Chosin Reservoir Campaign," to the Veteran's claim.  

The Veteran's service treatment records were again requested, and were obtained, but included no records during his overseas service (a not unusual situation for Korean War Veterans).  The service treatment records disclosed no diagnosis of a cold injury, and the separation examination was negative.  The Veteran was again advised, in August 2000, that he had not submitted a well-grounded claim, because there was no medical evidence that an injury was incurred in service, and no evidence connecting the injury to service.  

The RO reconsidered the Veteran's claim for service connection for residuals of a cold injury of the hands and feet in May 2001, following enactment of the VCAA, as required by the provisions of the new statute.  In particular, the May 2001 rating decision again noted that the service treatment records "did not diagnose a cold injury of hands or feet," and the RO made no finding as to whether the Veteran did or did not serve under combat conditions.  

In 2009, the Veteran sought service connection for cold injury residuals affecting the feet.  In January 2010, the RO sought verification from the Army & Joint Services Records Research Center (JSRRC) regarding the Veteran's participation in combat while stationed in Korea.  The RO noted that the RO reviewed the available evidence with the JSRRC, and that JSRRC confirmed the evidence reviewed by the RO and provided a reference showing that the Veteran's unit was with the Marines, 1st Division, which was one of the units assigned to combat at Chosin Reservoir.  

Although none of the documents reviewed and discussed with the JSRRC in January 2010 was copied for the Veteran's file, the JSRRC corroboration of the Veteran's service in combat in cold weather injury conditions in effect associated official service department evidence not previously associated with the claim.  

By law, "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first considered the claim, VA will reconsider the claim."  38 C.F.R. § 3.156(c).  The regulation specifically provides that service records that are related to a claimed in-service event, injury, or disease, even if the records do not mention the Veteran by name are among the records which require such de novo review of a claim.  The regulation specifically notes that an award based, even in part, on official service department records that existed but had not been received at the time of VA's prior decision "is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later."  

In this case, the additional information from JSRRC obtained in January 2010 constitutes "relevant official service department records" that existed at the time of the prior claim.  The record establishes that no additional evidence from the Veteran was necessary to obtain those records from JSRRC in 2010.  Therefore, the Veteran is entitled to an effective date prior to June 1, 2009, for the grant of service connection for cold weather injury residuals to the feet.  

The exact effective date of the grant of service connection will be assigned by the RO when it effectuates this decision.  

Assignment of the effective date prior to June 1, 2009

The Board should not assign the actual effective date at this time, as the date stamp showing the date of receipt of the claim by VA is not clearly legible.  The Veteran is entitled to disagree with and appeal the effective date prior to June 1, 2009, once that date is assigned.  Moreover, the Veteran has contended that he may have submitted a claim for service connection for residuals of cold weather injury to the feet prior to the form he completed in December 1998.  

Given that the CUE issue has been rendered moot by the finding above, the Veteran (and, more importantly, his attorney) should have an opportunity to provide evidence of an earlier claim for cold weather injury residuals, prior to the claim completed in December 1998, if such evidence can be located.  

The Board acknowledges the Veteran's contention, set forth in a July 2010 communication, that the Veteran has had residuals of cold weather injuries since service and that the grant of service connection should be effective as of the day following the Veteran's 1951 service discharge.  

In this regard, it is important for the Vetearn to understand that, as a matter of law, the effective date of the grant of service connection may not be prior to "the date VA received the previously denied claim," if the claim was received later than the date entitlement to the benefit arose.  38 C.F.R. § 3.156(c)(3).  There is no record that a claim was received in the first year after the Veteran's service, and the Veteran himself states that he did not submit a claim before 1994.  

Simply stated, the Board cannot grant this claim earlier than when he filed the claim with the VA. 

However, if the Veteran did submit a claim for service connection for entitlement to the grant of service connection for cold weather injuries to the feet when the disability arose in 1951, then, but only then, will an effective date in 1951 be assigned.  

However, as noted above, the Veteran himself states that he did not submit a claim before 1994.  In this regard, in light of indications, as noted above, of a rebuilt claims file, the date the Veteran first filed a claim with the VA must be clearly ascertained.  The Veteran must attempt to provide as honest a recollection as possible as to when he filed this claim.  This recollection must be considered by the RO.        

Dismissal of the claim that there was CUE in the denials prior to June 1, 2009

The Veteran's claim that rating decisions which denied service connection for cold weather injury residuals to the feet prior to the 2009 are not final is granted based on the receipt of official service department records in January 2010.  38 C.F.R. § 3.156(c).  As such, the Veteran's claim that those decisions were based on clear and unmistakable error (CUE) need not be addressed, as a decision favorable to the Veteran's claim for an effective date prior to June 1, 2009, for the grant of service connection for cold injury residuals of the hands has been reached on a different basis.  The Board notes that dismissal of the CUE claim on this basis is without prejudice, and a claim for CUE may be re-submitted if a basis for a more favorable determination based on CUE arises.  

Currently, the Veteran claims that the denials of service connection for cold weather injuries to the hands are not final because of CUE in those decisions.  The Board's finding that receipt of additional service department records in January 2010 renders prior denials of service connection for cold weather injuries to the feet prior non-final, without regard to CUE, also pertains to cold weather injury residuals of the hands, since the analysis of receipt of additional service department records corroborating the Veteran's lay statements that he was in combat in a location where there were bitterly cold weather condition is applicable to a claim for cold weather injuries of the hands.  See 38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App 63 (2008).  

The finding that denials of service connection for cold weather injuries of the hands prior to January 2010 are not final, without reference to CUE, under 38 C.F.R. § 3.156(c), will also govern a claim for service connection for cold injury of the hands, if the Veteran submits such a claim.  The Veteran's claim that there is CUE in the denials of service connection for cold injury residuals of the hands must be dismissed, since the analysis above establishes that those decisions are not final, without discussion of CUE.  

2.  Claim for SMC above the rate at 38 U.S.C.A. § 1114(l)

The Veteran has been granted special monthly compensation (SMC) based on loss of use of both feet.  38 C.F.R. § 3.50(b).  The Veteran has been awarded the SMC rate specified by 38 U.S.C.A. § 1114(l) based on loss of use of both lower extremities below the knee.  The Veteran contends that he is also entitled to aid and attendance, and therefore should receive a higher rate of SMC.

SMC under subsections (k) through (r) of 38 U.S.C.A. § 1114 are rates that are paid in addition to any other SMC rates, with certain monetary limits.  SMC under subsection (k) is for loss or loss of use of certain body parts, to include loss of use of one foot.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

Subsection (l) provides for SMC where any of five alternative criteria are met, to include loss of use of both feet or the need for aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Subsection (s) authorizes SMC for housebound status, if the Veteran has a total service-connected disability and, in addition, has other disabilities ratable at 60 percent, or is permanently housebound, a monthly compensation rate of $2,993 is authorized.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The Veteran's current rate of compensation under 38 U.S.C.A. § 1114(l) is In excess of $3,300, so the Veteran does not seek benefits at the housebound rate.  

Subsection (r) authorizes aid and attendance and special aid and attendance rates.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).  In particular, if a Veteran who is rated under subsection (o) or (p) or at an intermediate rate under (n) and (o), then the Veteran, in addition to such compensation, may be paid a monthly aid and attendance allowance.  If a Veteran who is compensated under those sections requires a higher level of care (skilled nursing care), a special aid and attendance rate may be authorized.  However, in this case, the Veteran is compensated under 38 U.S.C.A. § 1114(l), which is not among the provisions which entitle the Veteran to both the monthly compensation and the aid and attendance rate.  

Subsection (n) is applicable to a Veteran who has suffered the anatomical loss of both legs and cannot have a prosthesis.  As the Veteran in this case has not suffered the anatomic loss of his legs, he is not entitled to compensation at the (n) rate even though he would be equally well served by amputation below the knee and a prosthesis.  

Subsection (o) and (p) are the highest rate of SMC permitted, without consideration of a separate award of A&A or special A&A.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  Benefits at the rate specified under 38 U.S.C.A. § 1114(o) may be granted if the Veteran has suffered "disability under two or more of the conditions which would entitle the Veteran to two or more of the rates" for SMC specified in subsections (l) through (n), "no condition being considered twice in the determination."  Benefits may be assigned under 38 U.S.C.A. § 1114(p) if the Veteran exceeds the disability required for all other rates.  However, as explained, the Veteran exceeds the criteria for the current rate only if the one service-connected disability, frostbite of the feet, is considered more than once to meet several alternative criteria.

The Board understands that this is complex situation.

In as simple a stament as the Board can make, the Veteran is receiving SMC at the (l) rate based on his service-connected frostbite residuals resulting in loss of use of both feet.  As such, he would need to show entitlement to a second rate of SMC at the rates from (l) through (n), which includes regular aid and attendance at the (l) rate, based on a service-connected disability other than his bilateral loss of use of the feet.  Frostbite of the legs is the Veteran's sole service-connected disability at this time, and no claim for service connection for any other disability is pending.  Therefore, he is not entitled to a higher rate of SMC that the rate he is currently receiving under 38 U.S.C.A. § 1114(l).

The criteria for the various rates under 38 U.S.C.A. § 1114 are specified by law.  As the Veteran does not meet any criterion for a rate above 38 U.S.C.A. § 1114(l), there is no doubt which may be resolved in the Veteran's favor.  The appeal must be denied.
		
ORDER

Based on the analysis above, the Veteran is entitled to an effective date prior to June 1, 2009, for the grant of service connection for cold injury residuals, left lower and right lower extremities, subject to law and regulations governing the effective date of an award of compensation. 

The claim that a May 2001 rating decision which denied service connection for cold injury residuals of the hands and feet was based on CUE is dismissed, without prejudice. 

The appeal for increased SMC above the level at 38 U.S.C.A. § 1114(l) is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


